DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-9, 11-13, and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 4-9, Galina Yakubova et al. (Measurements of Soil Carbon by Neutron-Gamma Analysis in Static and Scanning Modes, Journal of Visualized Experiments 126, 56270, 24 August 2017) in view of Koltick (U. S. Patent No. 8,461,534 B1) disclosed a method that comprises: 
scanning, by a gamma detector communicatively coupled to the processor, at least one soil sample within each portion of a plurality of portions of a surface area of an agricultural field to detect gamma spectra of the at least one soil sample; 2Application No. 16/706,013 Atty Dkt. 55879-301683 
associating, by the processor, the detected gamma spectra of the at least one soil sample with a geographic location of the at least one soil sample; 
calculating, by the processor, based on the detected gamma spectra of the at least one soil sample, an amount of at least one element within the at least one soil sample; and 
generating, by the processor, a map indicating the amount of the at least one 
However, the prior art failed to disclose or fairly suggested that the method further comprises:
dividing, by a processor, a surface area of the agricultural field into a plurality of portions.
 
With respect to claims 11-13, 15, 16, 20, and 21, Galina Yakubova et al. (Measurements of Soil Carbon by Neutron-Gamma Analysis in Static and Scanning Modes, Journal of Visualized Experiments 126, 56270, 24 August 2017) in view of Koltick (U. S. Patent No. 8,461,534 B1) disclosed a system that comprises: 
a gamma detector configured to collect gamma spectra of at least one soil sample; 
a geographic positioning device configured to receive geographic coordinates of the at least one soil sample; and 
a processor communicatively coupled to the gamma detector and the geographic positioning device, the processor configured to: 
associate the collected gamma spectra of the at least one soil sample with the geographic coordinates of the at least one soil sample, and
3calculate a weight percent of an element within the at least one soil sample, and
generate a map indicating a concentration of the element within the at least one soil sample based on the calculated weight percent of the element within the at least one soil sample.  

a processor communicatively coupled to the gamma detector and the geographic positioning device, the processor configured to:
correct an energy of the collected gamma spectra of the at least one soil sample based on a predefined value determined using a spectra-shifting and weight-percent calculator.

With respect to claims 17-19 and 22-25, Galina Yakubova et al. (Measurements of Soil Carbon by Neutron-Gamma Analysis in Static and Scanning Modes, Journal of Visualized Experiments 126, 56270, 24 August 2017) in view of Koltick (U. S. Patent No. 8,461,534 B1) disclosed a system that comprises: 
a gamma detector configured to collect gamma spectra of at least one soil sample; 
a geographic positioning device configured to receive geographic coordinates of the at least one soil sample; and 
a processor communicatively coupled to the gamma detector and the geographic positioning device, the processor configured to: 
associate the collected gamma spectra of the at least one soil sample with the geographic coordinates of the at least one soil sample, and
3calculate a weight percent of an element within the at least one soil sample, and

However, the prior art failed to disclose or fairly suggested that the system further comprises:
a processor communicatively coupled to the gamma detector and the geographic positioning device, the processor configured to:
calculate the weight percent of the element within the at least one soil sample based on a life time of a gamma spectrum, 
wherein the life time of the gamma spectrum is an average of life times of each detector of a plurality of detectors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 02 March 2022 with respect to claims 4-9 have been fully considered.  The objections of claims 4-9 have been withdrawn.
Applicant’s amendments filed 02 March 2022 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 02 March 2022 with respect to claim 9 have been fully considered.  The objection of claim 9 has been withdrawn.
Applicant’s amendments filed 02 March 2022 with respect to claims 11-13, 15, 16, 20, and 21 have been fully considered.  The objections of claims 11-13, 15, 16, 20, and 21 have been withdrawn.
Applicant’s amendments filed 02 March 2022 with respect to claim 16 have been fully considered.  The objections of claim 16 have been withdrawn.
Applicant’s amendments filed 02 March 2022 with respect to claims 17-19 and 22-25 have been fully considered.  The objections of claims 17-19 and 22-25 have been withdrawn.
Applicant’s amendments filed 02 March 2022 with respect to claim 19 have been fully considered.  The objection of claim 19 has been withdrawn.
Applicant’s amendments filed 02 March 2022 with respect to claim 23 have been fully considered.  The objection of claim 23 has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Jasmina Obhodas et al., Analysis of carbon soil content by using tagged neutron activation," Proc. SPIE 8371, Sensing Technologies for Global Health, Military Medicine, Disaster Response, and Environmental Monitoring II; and Biometric Technology for Human Identification IX, 83711B (4 May 2012).
Paulo E. Cruvinel et al., Studying the spatial variability of Cr in agricultural field using both particle induced X-ray emission (PIXE) and instrumental neutron 
D. C. Glasgow et al., Methods for preparing comparative standards and field samples for neutron activation analysis of soil, Journal of radioanalytical and nuclear chemistry, Vol. 192 (2), pages 361-370 (1995).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884